GILLESPIE, Chief Justice:
This will contest was tried before the Chancery Court of Simpson County without a jury. Appellants contested the purported holographic will of James Thomas Odom, deceased, on the grounds of (1) lack of testamentary capacity, and (2) the handwriting of the will and the signature thereto not being that of the purported testator. These factual and other subsidiary legal questions were decided in favor of the proponents of the will after a lengthy hearing during which all aspects of the case were fully and ably developed.
The principal issues were questions of fact, and the chancellor’s findings are supported by ample proof. A detailed statement of the evidence and the questions of law involved would make no significant contribution to the jurisprudence of this State. It is sufficient to state that we find no basis for the reversal of the chancellor’s decree.
Affirmed.
PATTERSON, INZER, SUGG and BROOM, JJ., concur.